UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 10-Q (Mark One) ý Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934. For the Quarterly Period Ended September 30, 2008 OR o Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the Transition Period from to Commission file number 0-26850 First Defiance Financial Corp. (Exact name of registrant as specified in its charter) Ohio 34-1803915 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification Number) 601 Clinton Street, Defiance, Ohio 43512 (Address or principal executive office) (Zip Code) Registrant's telephone number, including area code:(419) 782-5015 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes ýNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one) Large accelerated filer o Accelerated filerý Non-accelerated filer o Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act) Yes o No ý APPLICABLE ONLY TO CORPORATE ISSUERS Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practical date. Common Stock, $.01 Par Value – 8,117,120 shares outstanding at November 10, 2008. FIRST DEFIANCE FINANCIAL CORP. INDEX Page Number PART I.-FINANCIAL INFORMATION Item 1. Consolidated Condensed Financial Statements (Unaudited): Consolidated Condensed Statements of Financial Condition – September 30, 2008 and December 31, 2007 2 Consolidated Condensed Statements of Income - Three and nine months ended September 30, 2008 and 2007 4 Consolidated Condensed Statement of Changes in Stockholders’ Equity – Three and nine months ended September 30, 2008 and 2007 5 Consolidated Condensed Statements of Cash Flows - Nine months ended September 30, 2008 and 2007 6 Notes to Consolidated Condensed Financial Statements 7 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 26 Item 3. Quantitative and Qualitative Disclosures about Market Risk 41 Item 4. Controls and Procedures 41 PART II-OTHER INFORMATION: Item 1. Legal Proceedings 42 Item 1A. Risk Factors 42 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 42 Item 3. Defaults upon Senior Securities 42 Item 4. Submission of Matters to a Vote of Security Holders 43 Item 5. Other Information 43 Item 6. Exhibits 43 Signatures 44 1 Index PART 1-FINANCIAL INFORMATION Item 1. Financial Statements FIRST DEFIANCE FINANCIAL CORP. Consolidated Condensed Statements of Financial Condition (UNAUDITED) (Amounts in Thousands) September 30, 2008 December 31, 2007 (In Thousands) Assets Cash and cash equivalents: Cash and amounts due from depository institutions $ 34,230 $ 53,976 Interest-bearing deposits 358 11,577 34,588 65,553 Securities: Available-for-sale, carried at fair value 113,036 112,370 Held-to-maturity, carried at amortized cost (fair value $1,010 and $1,161 at September 30, 2008 and December 31, 2007, respectively) 978 1,117 114,014 113,487 Loans held for sale 9,363 5,751 Loans receivable, net of allowance of $23,445 at September 30, 2008 and $13,890 at December 31, 2007, respectively 1,572,882 1,275,806 Accrued interest receivable 8,672 6,755 Federal Home Loan Bank stock 21,376 18,586 Bank owned life insurance 29,174 28,423 Premises and equipment 47,379 40,545 Real estate and other assets held for sale 4,776 2,460 Goodwill 56,830 36,820 Core deposit and other intangibles 8,771 3,551 Mortgage servicing rights 9,335 5,973 Other assets 4,866 5,694 Total assets $ 1,922,026 $ 1,609,404 (continued) 2 Index FIRST DEFIANCE FINANCIAL CORP. Consolidated Condensed Statements of Financial Condition (UNAUDITED) (Amounts in Thousands) September 30, 2008 December 31, 2007 (In Thousands) Liabilities and stockholders’ equity Liabilities: Deposits $ 1,435,804 $ 1,217,858 Advances from the Federal Home Loan Bank 173,581 139,536 Short term borrowings 21,200 − Securities sold under repurchase agreements 49,038 30,055 Subordinated debentures 36,083 36,083 Advance payments by borrowers 496 762 Deferred taxes 1,469 1,306 Other liabilities 14,679 17,850 Total liabilities 1,732,350 1,443,450 Stockholders’ equity: Preferred stock, no par value per share: 5,000 shares authorized; no shares issued − − Common stock, $.01 par value per share: 25,000 shares authorized; 12,739 and 11,703 shares issued and 8,117 and 7,059 shares outstanding, respectively 127 117 Additional paid-in capital 140,360 112,651 Stock acquired by ESOP − (202 ) Accumulated other comprehensive income (loss), net of tax of ($2,657) and ($224), respectively (4,933 ) (415 ) Retained earnings 126,760 126,630 Treasury stock, at cost, 4,622 and 4,644 shares Respectively (72,638 ) (72,827 ) Total stockholders’ equity 189,676 165,954 Total liabilities and stockholders’ equity $ 1,922,026 $ 1,609,404 See accompanying notes 3 Index FIRST DEFIANCE FINANCIAL CORP. Consolidated Condensed Statements of Income (UNAUDITED) (Amounts in Thousands, except per share data) Three Months Ended Nine Months Ended September 30 September 30 2008 2007 2008 2007 Interest Income Loans $ 24,902 $ 22,983 $ 72,220 $ 67,882 Investment securities: Taxable 1,078 1,129 3,365 3,403 Non-taxable 357 310 1,017 887 Interest-bearing deposits 5 262 119 483 FHLB stock dividends 301 305 797 898 Total interest income 26,643 24,989 77,518 73,553 Interest Expense Deposits 7,658 10,536 23,851 30,130 FHLB advances and other 1,603 1,636 4,803 5,253 Subordinated debentures 461 597 1,445 1,518 Notes payable 555 193 1,217 519 Total interest expense 10,277 12,962 31,316 37,420 Net interest income 16,366 12,027 46,202 36,133 Provision for loan losses 4,907 671 8,761 1,704 Net interest income after provision for loan losses 11,459 11,356 37,441 34,429 Non-interest Income Service fees and other charges 3,717 2,764 9,756 7,997 Insurance commission income 1,179 1,180 4,381 4,244 Mortgage banking income 1,011 921 3,627 2,780 Gain on sale of non-mortgage loans 134 138 177 204 Gain (loss) on securities (2,051 ) 21 (2,564 ) 21 Trust income 114 95 343 280 Income from Bank Owned Life Insurance 224 321 751 929 Other non-interest income (188 ) 144 (166 ) 407 Total non-interest income 4,140 5,584 16,305 16,862 Non-interest Expense Compensation and benefits 7,980 6,424 22,421 19,610 Occupancy 1,949 1,516 5,562 4,324 State franchise tax 533 355 1,540 1,074 Data processing 1,221 941 3,384 2,838 Acquisition related charges 20 - 1,032 - Amortization of intangibles 424 167 1,035 481 Other non-interest expense 3,106 2,893 9,250 7,623 Total non-interest expense 15,233 12,296 44,224 35,950 Income before income taxes 366 4,644 9,522 15,341 Federal income taxes 44 1,515 3,046 4,995 Net Income 322 3,129 6,476 10,346 Earnings per share (Note 7) Basic $ 0.04 $ 0.44 $ 0.83 $ 1.46 Diluted $ 0.04 $ 0.44 $ 0.83 $ 1.44 Dividends declared per share (Note 6) $ 0.26 $ 0.25 $ 0.78 $ 0.75 Average shares outstanding (Note 7) Basic 8,113 7,080 7,813 7,101 Diluted 8,123 7,171 7,842 7,201 See accompanying notes 4 Index FIRST DEFIANCE FINANCIAL CORP. Consolidated Condensed Statement of Changes in Stockholders’ Equity (UNAUDITED) (Amounts in Thousands) Three Months Ended Nine Months Ended September 30 September 30, 2008 2007 2008 2007 Balance at beginning of period $ 193,800 $ 164,657 $ 165,954 $ 159,825 Adjustment to initially apply FIN 48 - - - (200 ) Balance at beginning of period as adjusted 193,800 164,657 165,954 159,625 Comprehensive income: Net income 322 3,129 6,476 10,346 Other comprehensive income (loss) (2,400 ) 483 (4,518 ) (28 ) Total comprehensive income (2,078 ) 3,612 1,958 10,318 ESOP shares released - 333 551 1,376 Stock option expense 65 72 181 202 Tax benefit of employee plans - - 72 56 Shares issued under stock option plans - - 768 462 Treasury shares repurchased (10 ) (2,216 ) (635 ) (4,271 ) Acquisition of Huber, Harger, Welt and Smith - - - 2,250 Acquisition of Pavilion Bancorp - - 27,128 - Common cash dividends declared (Note 6) (2,101 ) (1,752 ) (6,301 ) (5,312 ) Balance at end of period $ 189,676 $ 164,706 $ 189,676 $ 164,706 See Accompanying Notes 5 Index FIRST DEFIANCE FINANCIAL CORP. Consolidated Condensed Statements of Cash Flows (UNAUDITED) (Amounts in Thousands) Nine Months Ended September 30, 2008 2007 Operating Activities Net cash provided by operating activities $ 13,360 $ 9,514 Investing Activities Proceeds from maturities of held-to-maturity securities 138 204 Proceeds from maturities of available-for-sale securities 24,787 17,355 Proceeds from sale of securities of available-for-sale securities − 2,521 Proceeds from sale of real estate and other assets held for sale 2,739 2,120 Proceeds from sale of property, plant and equipment − 5 Net cash received in acquisition of Huber, Harger, Welt and Smith − 190 Net cash paid for acquisition of Pavilion Bancorp, Inc. (23,902 ) − Proceeds from sale of non-mortgage loans 10,707 11,320 Purchases of available-for-sale securities (25,970 ) (20,499 ) Investment in bank owned life insurance - (2,060 ) Purchases of office properties and equipment (3,240 ) (5,664 ) Net (increase) decrease in loans receivable (88,327 ) (41,506 ) Net cash (used in) provided by investing activities (103,068 ) (36,014 ) Financing Activities Net increase (decrease) in deposits and advance payments by borrowers 8,726 69,560 Repayment of Federal Home Loan Bank long-term advances (6,399 ) (653 ) Net increase (decrease) in Federal Home Loan Bank short-term advances 15,300 (33,100 ) Proceeds from issuance of subordinated debentures − 15,464 Proceeds from Federal Home Loan Bank long-term advances 19,000 − Increase (decrease) in securities sold under repurchase agreements 16,737 (5,779 ) Net increase in short-term borrowings 11,200 − Purchase of common stock for treasury (635 ) (4,271 ) Cash dividends paid (6,026 ) (5,325 ) Proceeds from exercise of stock options 768 462 Excess tax benefits from exercise of stock options 72 56 Net cash provided by (used in) financing activities 58,743 36,414 Increase (decrease) in cash and cash equivalents (30,965 ) 9,914 Cash and cash equivalents at beginning of period 65,553 50,023 Cash and cash equivalents at end of period $ 34,588 $ 59,937 Supplemental cash flow information: Interest paid $ 32,125 $ 36,725 Income taxes paid $ 6,682 $ 4,520 Transfers from loans to other real estate owned and other assets held for sale $ 3,648 $ 3,510 See accompanying notes. 6 Index FIRST DEFIANCE FINANCIAL CORP. Notes to Consolidated Condensed Financial Statements (Unaudited at September 30, 2008 and 2007) 1.
